69 Cal. App. 3d 347 (1977)
138 Cal. Rptr. 34
LLOYD WILLIAM SAHLEY, Plaintiff and Appellant,
v.
COUNTY OF SAN DIEGO, Defendant and Respondent.
Docket No. 14801.
Court of Appeals of California, Fourth District, Division One.
April 27, 1977.
*348 COUNSEL
John E. Yeager for Plaintiff and Appellant.
McInnis, Fitzgerald, Rees & Sharkey, Cary W. Miller, James R. Milliken and John F. Mc Guire for Defendant and Respondent.
OPINION
BROWN (Gerald), P.J.
Lloyd William Sahley appeals the judgment on the pleadings dismissing his complaint against the County of San Diego for injuries suffered when he slipped and fell in a shower at the county jail.
(1) Since he was a preconviction detainee at the time of his fall, Sahley argues he was not a "prisoner" and his suit is not barred by sovereign immunity.
The doctrine of governmental immunity, which exempts governmental agencies from having to answer for their torts, has a long and varied history. Most recently in California, the Supreme Court abolished the rule (Muskopf v. Corning Hospital Dist., 55 Cal. 2d 211 [11 Cal. Rptr. 89, 359 P.2d 457]), only to have the Legislature reinstate it with the Governmental Tort Claims Act of 1963. Government Code section 844.6 says in part:
"(a) Notwithstanding any other provision of this part, except as provided in this section and in Sections 814, 814.2, 845.4, and 845.6, a public entity is not liable for:
".... .... .... .... ...
"(2) An injury to any prisoner."
*349 A "`prisoner' includes an inmate of a prison, jail or penal or correctional facility" (Gov. Code, § 844). The Legislative Committee comment on this section includes as prisoners persons in the custody of a law enforcement officer although undergoing medical treatment in a county hospital, those in work camps and those engaged in fire suppression; parolees are not. From case law, the deprivation of liberty by lawful process or some kind of involuntary restraint characterizes one's status as a prisoner or inmate (Patricia J. v. Rio Linda Union Sch. Dist., 61 Cal. App. 3d 278, 283 [132 Cal. Rptr. 211]; Jiminez v. County of Santa Cruz, 42 Cal. App. 3d 407, 410 [116 Cal. Rptr. 878]; Larson v. City of Oakland, 17 Cal. App. 3d 91, 96 [94 Cal. Rptr. 466]; Datil v. City of Los Angeles, 263 Cal. App. 2d 655, 658 [69 Cal. Rptr. 788]). Thus, a person who has been booked is considered a prisoner (Datil v. City of Los Angeles, supra, 263 Cal. App. 2d 655, 659) while persons who have been temporarily detained for investigation (Larson v. City of Oakland, supra, 17 Cal. App. 3d 91, 97), juveniles who are wards of the court but in custody of their parents (Patricia J. v. Rio Linda Union Sch. Dist., supra, 61 Cal. App. 3d 278, 287), and persons falsely imprisoned beyond the term of their prison sentences are not (Sullivan v. County of Los Angeles, 12 Cal. 3d 710, 715 [117 Cal. Rptr. 241, 527 P.2d 865]). Here, Sahley was a preconviction detainee awaiting trial; he had been booked and arraigned; he was a "prisoner" for purposes of governmental immunity (see Datil v. City of Los Angeles, supra, 263 Cal. App. 2d 655).
Judgment affirmed.
Cologne, J., and Staniforth, J., concurred.
A petition for a rehearing was denied May 12, 1977.